_.,
                                                                                                I..,
                                                                                              e.

             OFFICE      OF   THE    ATTORNEY        GENERAL      OF    TEXAS
                                            AUSTIN




                                                                   February e8, 1939


Bonomble     Claude A. +llllama
Aesietant   Seorstsry     of    State
Awtin,    Texas

Dur&.WllliamBt


             f hBW    61V6Q     OWOfUl      00


17tkin8tlqtm~rdl~               tha   ab0                      well aa     to    tra oplalon
and the    l~leuaentaL        ap&lo.oru                           Eodgw,        ai&   wore

                                                             conteBtloB themin         lade

                                                               tterm    wblsh (I-      not


                                                      thl8   departmmt*s         oplnioa

                                                      al 6lootlon oontrst or ln
                                                     that irkis not naoe88BrJ, or
                                            *n6ral glv* an oplnlon.
                                    @ aupplamontaloplnlon, of data January
                                    the *write %xP votes ior fudip 8iemdith
at the genarll                on held in Bovomber, 1938, *are 8tiSloisnt to
elect him ea his oun auocwssor, ii en wlaotion oauld legally have
been held to fill that offfoe at that                 BFaas. It la Sub@ Hod&~8
conclusion,homver, that neXthwr lpr.Umwdltb                       nor    aW otkir Par-
800.oould have been wleotetdat that sleitfon, 4knathat a raeanoj
neoersuarily
           ooourrad in tbet oftiae sfter                 JaaB&y         BS, 1939, whfoh
veaancy could only Be flllsa by the Gorarnor*eappolnt%.ng
                                                        auother
 Honorable Claude A. 4lllisms, February 28, 1939, Page 2


 qualified person as successor to Judge Meredith.
             In passing, I wish to say that I have always had great
 respect for Judbe Hodges* opinion
                           .       on any leL*alsubject,'and he has
 certainly well argued this question as viewed from the position

 assumed by him.       Nevertheless, I am oonatralned to differ with him
 and to adhere to the ooaolusion reached in the Attorney General's
 aaid opinion.

             TM alarlfying position aa stated    by Judge Fl~dgea drawa
 the discussion down to a single iasua, ahd that ia as to whether
 or not by the dot of the LagialatUra,aa amwnded, any'elaotlonto
fill the orrioa of.SpaoialDlstriot Judge 6f Gregg Gounty oopld
be Chad,eroept the elaotlonnhlah wee held in November,lW6         and
#a elaotion to be held in November, 1940, thereby leaving the va-
oaiky thus oraatad betrrdenthaee two eleotlva dates to bd supplied
by the appointlva power or the Gevarnor. Stated.anothsr wsy, the
logloal aequen6a of Judge Hodges* argument is the) lnasmuoh as there
                                                 .?a
oould not have bean a legal wleotion to this oitioe in November:!f
1998, and lnasmuoh as Judge.-Meredith*6
                                      term would have expired Jan-
uary ES, 1939, a,hlatue or raaanoy resulted      beginning au oi the
~laatnamed data, whldh could not be      wwro~mw
                                               or ~ugpll~dby     the

voters until the next general elaotion in @ovember, 1040~ that thla
                            ?~
oonaltlonwas brought about $f' tha Act of the ugialat=w   in amend-
ing Seotion 8 of the original law; and that to obviate auah a
vaoanoy so tar as the lnoumbwnoy of the oifioa is conoemwd       the ap-
.pointive power   dr   the Governor was oallwd In to requisition aa of
       Honoreble Claude A. ?.'llllms,
                                    Febrtrarg28, 1939, Page 3


       January 26, 1939, notwlthstandlng no such power was granted j,nthe
       orlcinal bet or by the x+ordsof the aald amendment.
                   The amendment in question is very carefully drawn, and
       except as to its date, should be oonaidwrea as if it were         contain-

       ed in the orl&xO     bill. It is believed that tbe correct meaning
       of that a%etizent wca stated in tbe httorney General*8 said opln-
       Ion, and it is not nadaaaury to repaat it. Sea, also, Taxu           JnrI+
                          :
       prudanaa,Volume 39, paga US, 8aotlon 64.
                   The time for tB   baglnning    & tfe tann of this &floe
      was ilml by the L@glrlatura,aa they haa a rieht to io, at a data
      ~aubtsaquaatto January 1st.     Thl8 offI     aa oraatad ID,   ltriotly
               not a oonatlt&lonal offlop, but it
      tap~alclng,                                         la amah~an offloo

      is $be Le6lslaturawas authorI2eU to craata by tba parmIb8I+a
     'alarts of tha Constitutionreferred-to lntha         AttOtiOy   Ckneral~r

      aaid opinion., Conwquantly, the Laglalaturaaould not only w
       when the term of that offloa ahould bagin but alao how long t&a
     I
     i,offioe should oontinue to axl8t. The Laglslatura 8paoiiioally
     i enaotad   that the offI   should be   an   elaativa one axoapt as to
     i the filling of the raaanoy whioh axiatad 4h the curaatlon of the
     ;
     $offlee.
                  It IS the duty'or the courts axl of this department to
      so uonstrue the Aota of thc'Le~isktur6 as to arrive at th5 true

      ~lntantand purposa'of amp partlaular law, and to @ve affaot thara-
      to,~unl&as it la olearly made to appaar that som prwi5Ion of the
      :$onetltutlon
                  has bean dlsragaraad or that the law is void fQr un-
     :.~,?ertufnty.
rI
Honorable Claude A. iir‘llllsms,
                              February 28, 1939, Page 4


               This office, therefore, by the terms of the Aot which

created It, being an elective one, the Legislative Act should not

be so   COnstNedas        to read into the law a hiatus or vacancy with

respect to the successive terms which would have effect of m&lng
the office both an elective office end an appointlva office, un-

lass the words of the Aot,do not admit of any other reasonable


            Subs&ntlally the same position as adVOMt6d by Judge
Fagas : s taken by the Respondant ln the oasa of Russell vs. State,
      +      .
        ‘625, 87 N. x. 13, t&l& ha4 to a0 with tha orrioa Dottha
1ll~Ind.~
Omty    Autlitor,      whose   term   began     on    Maroh 28th aooordirrgto thaw
Aot’ of LagIalattura
                   whioh oreated It, and by ~hloh tha'tirm of t&a
oftIoa was rixad at four year=. In that oasa, the Ralator.was
alaotad at the general alaotIon In Novambar, 1900, to 8uooaad the
Respondantwho wa8 the .+noumbentand whose term, it wie alleged,
would have expired Xedh           28,   1908,        lhioh   was about   nineteen   nontIm

subsequenk to the Noova&ar, 191)6,.alaotlon.
            The Supreme Court of Indiana held that thw-elaotionso
held In the last named year was a valid alaotlon, and rendered ati
Ouster Judgment against the Respondant, who was holding war :sub-
sequent to Maroh SS, 1908, on the theorythat inasmuchas the Lag-
Ialatura had,.by..generallaw, fixed                   January 1st as the beginning

of the suaoesB\Iveterms in the offloe, he was eleotad to hold tha
orriaa until        January 1, low
            In the &Ursa ,oStheir opinion the Court Bald, in part:
Honorable Cleude A. Kllllans, Febrmry        28; 1929


           *It is settled, snd conceded by the parties here, that
      the LeCisIature my fix the comenceffient of the tern:of
      ofilce. wlthln the constitutional restrictions.....T%e terlo
      or office retcrs to the office itsex,  end not to tk in-
      o-bent, end Is not ??i&mrvnried        by ch.an&gxTte
      when a :>ersonshsll be elected to till suoh office.......
           Whether      the wters   are entitled to fill an ofrice at




      h&sad    of the eleotlve, a gOodWt         Of the tl.me...:..
           *The right    to rix th+ oo&noemt3at or the term and the
 i”   rluht to d'enyan elaotioa a~daitr~n,nas,...
           vhilat thsre 15 no natural or vested right ot drreg0,
      ma it le a polltloal prbvileee md, except aa guarded by
      the Constitution,it niftyba link4 or extended by statute,
      we think that it Is herr gtmrded by tha Con&ltutlon,rhloh.
      provldml the length ot the term, and by tbo Ckmti$ution and
      general statute, uhloh rims the tlma rak .gamral eleotloa.
      Theyawtbe    om8lueredGogdher,ana, beings0 ocinaklozwd,
      the tmu tina the tims. ror ohoorlna the orsioer    are   both fixed.


           Ir.lt   be oonoeded, therefore,as Judge Eiedgorha8 OQL-
oddad, that the eleotion In November, 1938, ues ecfkotive to sleot
Judge Mwsdith him owu maaesaor, provided euoh eleotloon~ram
                                                          author-
lead to be held'then, the answers to your questione whioh you orig-
inally propoundadare removed from any doubt in the opinion of thin
department.
           This reply to your request for i review or the Attorney
Qexmra1*8 opinion has been made as promptly as thenlmportanoeof
                                                                      cn.
                                                                     .:


                                                                     594

Honmshle Claude A* 'A'illiams,
                             labNary    28, lQ39, Page 6



the question and the Otkr   duties imposed upon the writer would

permit.
                                          ‘foursvery truly




                                                        Wr F. bore
                                                 Flmt     Ibdatant